Name: 81/437/EEC: Commission Decision of 11 May 1981 laying down the criteria in accordance with which information relating to the inventory of chemical substances is supplied by the Member States to the Commission
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  documentation;  deterioration of the environment;  chemistry
 Date Published: 1981-06-24

 Avis juridique important|31981D043781/437/EEC: Commission Decision of 11 May 1981 laying down the criteria in accordance with which information relating to the inventory of chemical substances is supplied by the Member States to the Commission Official Journal L 167 , 24/06/1981 P. 0031 - 0038 Finnish special edition: Chapter 15 Volume 3 P. 0119 Spanish special edition: Chapter 15 Volume 3 P. 0031 Swedish special edition: Chapter 15 Volume 3 P. 0119 Portuguese special edition Chapter 15 Volume 3 P. 0031 COMMISSION DECISION of 11 May 1981 laying down the criteria in accordance with which information relating to the inventory of chemical substances is supplied by the Member States to the Commission (81/437/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 67/548/EEC of 27 June 1967 on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (1), as last amended by Directive 79/831/EEC (2), and in particular Article 13 (3) thereof, Whereas Article 13 (1) of Directive 67/548/EEC provides for the drawing up of an inventory of substances existing on the Community market by 18 September 1981 ; whereas the Commission, in drawing up this inventory, must take account of Articles 1 (4) and 8 of the said Directive; Whereas, for reasons of time and expense it is necessary, in order to draw up the inventory, to use a composite technique based on a core inventory supplemented by declarations by manufacturers or importers demonstrating the existence on the Community market of substances not included in the core inventory; Whereas the core inventory drawn up by the Commission taking into account the opinion of the Committee on Adaptation to Technical Progress must be drawn up in accordance with data from which it may be reasonably and objectively assumed that the substances shown therein exist on the Community market; Whereas it is necessary to make provisions enabling the introduction of the procedure for declaring substances for inclusion in the inventory to the competent authorities of the Member States, such declaration being valid for the Community market; Whereas it is also advisable to lay down that the provisions relating to the declaration procedure and the time table to be respected be adopted at Community level; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee on the Adaptation to Technical Progress of the Directives on the Removal of Technical Barriers to Trade in the Sector of Dangerous Substances and Preparations, HAS ADOPTED THIS DECISION: Article 1 In order to enable the Commission to draw up the inventory provided for in Article 13 of Directive 67/548/EEC, the Member States shall take all the measures necessary to ensure that the phases and procedures set out in Articles 2 and 3 and in the Annex are correctly observed. Article 2 1. The inventory of chemical substances existing on the Community market by 18 September 1981, hereinafter referred to as "Einecs" (European Inventory of Existing Commercial Chemical Substances), shall be drawn up in accordance with the provisions set out in Section I of the Annex. 2. The Einecs inventory shall be composed of a core inventory, hereinafter referred to as "Ecoin" (European Core Inventory), drawn up by the Commission from the data at its disposal, and of a list of substances which are the subject of subsequent declarations communicated to the Commission by the Member States in accordance with the provisions set out in Section II of the Annex. Article 3 Member States shall take all the necessary measures in order to implement and coordinate the work associated with drawing up the Einecs inventory. For this purpose the Commission shall nominate a contact point. (1) OJ No L 196, 16.8.1967, p. 1. (2) OJ No L 259, 15.9.1979, p. 10. For the same purpose Member States may indicate national contact points. The Member States shall send to the Commission before 30 June 1981 the addresses to which declaration forms must be sent. The Commission shall publish the addresses in the Official Journal of the European Communities. Article 4 For the purposes of this Decision, the definitions of "substances", "preparation", "placing on the market", shall be as set out in Article 2 of Directive 67/548/EEC. Article 5 This Decision is addressed to the Member States. Done at Brussels, 11 May 1981. For the Commission Karl-Heinz NARJES Member of the Commission ANNEX I. PROCEDURE FOR THE PREPARATION OF THE EINECS INVENTORY The procedure shall comprise the following phases: First phase - The Ecoin core inventory shall be prepared by the Commission on the basis of existing lists of chemical substances. - To facilitate comprehension of the Ecoin core inventory, the Commission shall prepare an explanatory document comprising: - an index containing the nomenclature of the substances identified by the CAS registry numbers, - an alphabetical index of the nomenclature of the substances identified by the CAS registry numbers, - an index of the molecular formulae of the substances contained in the Ecoin core inventory. - To assist the persons making the declarations during the second phase, the Commission shall prepare a working document entitled "Compendium of known substances". To facilitate its use, it shall contain three indexes: - an index containing the nomenclature of the substances identified by the CAS registry numbers - Einecs code, - an alphabetical index of the nomenclature of the substances identified by the CAS registry numbers - Einecs code, - an index of the molecular formulae of the substances listed in the working document. Substances mentioned in the working document but not listed in the Ecoin core inventory shall not be included in the Einecs inventory unless they are declared. - The Commission shall also prepare in collaboration with all Member States and in all the official languages of the Community an explanatory document entitled "Reporting for the Einecs inventory". - After the transmission of all the aforementioned documents to Member States, the Commission shall publish Ecoin in the Official Journal of the European Communities in the form of an Ecoin number/CAS registry number list. Second phase - Declarations of substances existing as such or as ingredients in a preparation on the Community market by 18 September 1981 but which are not listed in the Ecoin core inventory can be made by the manufacturer or any other person resident in the Community who has placed this/these substance(s) on the market and who is hereinafter referred to as "the person making the declaration". - These declarations must be forwarded to the respective national address(es) mentioned in Article 3. - Declarations of substances can only be made by means of the appropriate forms available from the same address(es). These declarations must be forwarded by the persons making them to the same addresses at the latest nine months after the publication of the Ecoin core inventory in the Official Journal of the European Communities. - The rules to be followed in preparing declarations and the facsimiles of the forms are presented in Section II of this Annex. - The Member States shall forward to the contact point of the Commission the appropriate part of the declaration forms completed by the person making the declaration as rapidly as possible and no later than 30 days after receiving them. - The Commission contact point cannot accept any declaration form after a date 12 months from the publication of the Ecoin core inventory in the Official Journal of the European Communities. Third phase - The Commission shall draw up the Einecs inventory from the Ecoin core inventory, adding to it the substances declared to the Member States who will have ensured the transmission of the appropriate part of the corresponding declarations. - During the examination and processing of the various substance declaration forms by the Commission, clarification of certain points (e.g. error in CAS numbering, error in nomenclature, etc.) may become necessary. In this event, the Commission shall forward a written request for information to the Member State who shall pass it on to the person making the declaration within a period of 15 days. - The person making the declaration must reply in writing within a period of 45 days to the request sent by the Member State. This reply shall be forwarded to the Commission contact within 15 days. - If no reply is made within a period of 90 days from the date of the request for information, the Commission shall be empowered to take a decision on the basis of the information it possesses after consulting the Member State. If one or more contact point(s) has/have been designated it/they perform for the Member State the aforementioned tasks. Fourth phase The Einecs inventory shall be published in the Official Journal of the European Communities. II. RULES FOR PREPARING THE DECLARATIONS 1. Any substance as defined in Article 4 of this Decision which meets one of the criteria listed below can be declared: (a) the substance must have been placed on the market for genuine commercial purposes between 1 January 1971 and 18 September 1981, inclusive; (b) the substance is a monomer form which polymerizates, polycondensates and polyadducts existing on the market between 1 January 1971 and 18 September 1981, inclusive, were manufactured. 2. Any substance that meets one of the criteria listed below must not be declared: (a) any substance placed on the market between 1 January 1971 and 18 September 1981, inclusive, exclusively for research, development and/or analytical purposes; (b) any intentional mixture; (c) any impurity without commercial value as such; (d) any polymerizate, polycondensate or polyadduct. 3. How to make a declaration: (a) To declare a substance that is not included in the Ecoin core inventory but which is listed in the working document "Compendium of known substances", the person making the declaration must use Form A (a facsimile of which is presented below) and forward it to the national address(es) duly completed and signed. (b) To declare a substance that is included in neither the Ecoin core inventory nor the working document "Compendium of known substances" but for which a Chemical Abstract Service (CAS) registry number is known, the person making the declaration must use Form B (a facsimile of which is presented below) and forward it to the national address(es) duly completed and signed. (c) To declare a substance that is included in neither the Ecoin core inventory nor the working document "Compendium of known substances" and for which a Chemical Abstract Service (CAS) registry number is not known, the person making the declaration must use Form C (a facsimile of which is presented below) and forward it to the national address(es) duly completed and signed. When completing Form C, the person making the declaration must describe the chemical substance in as much detail as possible, while complying with the instructions contained in the document "Reporting for the Einecs inventory". Further guidance for making declarations is given in the document "Reporting for the Einecs inventory". >PIC FILE= "T0020234"> >PIC FILE= "T0020235"> >PIC FILE= "T0020236">